Citation Nr: 1715349	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  08-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the service-connected ulcerative colitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge in a "Travel Board" hearing at the RO in May 2011.  A transcript of his testimony is of record.

In August 2012, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.

In October 2015, the Board issued a decision that denied a rating in excess of 30 percent for ulcerative colitis and also granted a separate 10 percent rating for gastric reflux as a symptom of ulcerative colitis.  In December 2015, the Board vacated the October 2015 decision, as regulations prohibit concurrent ratings for ulcerative colitis and gastric reflux disabilities.  Further, the December 2015 Board decision again denied a rating in excess of 30 percent for ulcerative colitis.

The Veteran appealed the Board's December 2015 decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in December 2016 granting a November 2016 Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's Order remanded the Board's decision denying an increased rating for ulcerative colitis, for action consistent with the terms of the JMPR.  This issue is currently before the Board.

As to the claim for a TDIU, the Board finds that it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Given the December 2016 JMPR and the status of the record, the Board finds that a remand is required to obtain a retroactive medical opinion as to whether the Veteran's service-connected ulcerative colitis caused him to be "malnourished" at any time since September 19, 2007.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (the Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion or explain why the terms will not be fulfilled).  

In this regard, the examiner in providing the requested retroactive opinion should consider the medical evidence found in the record since September 2007, to determine if at any point the Veteran's disability is considered "severe."  The examiner should also specifically consider and discuss the Veteran's recently submitted evidence suggesting a potential worsening of his symptoms since November 2016.  Specifically, the examiner should consider and discuss the Veteran's January 2017 statement in which he indicated he had significant weight loss for the previous three months and has been "very sick." The examiner should also consider and discuss the record surrounding the Veteran's January 2017 flexible sigmoidoscopy with biopsy which showed active and severe ulcerative colitis involving the rectum (no sparing) with circumferential mucosal involvement to 50 cm and with gradual diminishing inflammation.  The impression noted inflammatory polyps at 70 cm with vascular pattern intact.  Likewise, the examiner should consider and discuss the January 2017 VA treatment record that reported that the Veteran was suffering from abdominal pain and bloating, a weak urinary stream and that his weight had been down 20 pounds in one month and another January 2017 treatment record that reported that his disability has been difficult to control given that he has had adverse reactions or infections while on therapy and noted that since November 2016 the Veteran had been in a clinical flare of his disease that has also been difficult to control, including a worsening of his gastrointestinal symptoms with bloody diarrhea, weight loss, urgency, and abdominal pain.

The Board also finds that while the appeal is in remand ststus, the AOJ should consider whether the increased rating issue for ulcerative colitis requires referral on an extraschedular basis to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2016).

With regard to the TDIU claim, while this claim is raised by the record, the Board finds that it has not been developed for appellate review.  On remand, the AOJ should therefore develop the claim, including sending sufficient notice to the Veteran and obtaining employment information.

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding treatment records.  See 38 U.S.C.A. § 5103A (b) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the appeal is REMANDED for the following actions:

1. Obtain and associate the Veteran's complete VA treatment records since February 2017 including from the VA Medical Center in San Antonio, Texas.
	
2. After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

3. Send the Veteran a notice letter informing him of the evidence required to substantiate his claim for a TDIU.  He should also be sent and asked to complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

4. Obtain a retroactive medical opinion as to the severity of the Veteran's ulcerative colitis since September 19, 2007.  The claims folder should be made available to and reviewed by the examiner.

After a review of the claims file, the examiner is to identify if at any time since September 19, 2007, the Veteran's ulcerative colitis manifested symptoms considered "severe."  

In this regard, the examiner must provide an opinion as to whether or not the Veteran's ulcerative colitis caused malnutrition as well as if it caused numerous attacks per year with health only considered fair during periods of remission; or if at any point during the appeal the symptoms caused "pronounced" impairment, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.

The examiner should specifically review and discuss, among other thinsg, the medical evidence received since November 2016, suggesting a clinical flare of his ulcerative colitis.  He or she should discuss the January 2017, flexible sigmoidoscopy with biopsy, and January 2017 VA treatment records as they relate to a potential worsening of the Veteran's gastrointestinal symptoms, including bloody diarrhea, weight loss, urgency and abdominal pain.
 
The examiner, in providing the above opinions, should specifically discuss all the limitations placed on the Veteran's employment as a result of his service-connected disability, to include limits placed on his ability to work as a Letter carrier for the United States Postal Service.  The examiner should discuss any limitations to the Veteran's employment, including to sitting, lifting, standing and walking.

The examination report must include a complete rationale for all opinions expressed. 

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), and after the development above has been completed, the AOJ should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the impact of the Veteran's service-connected ulcerative colitis on his disability picture, and whether this impact renders the schedular evaluation inadequate.

6. Then, after conducting any further development deemed warranted, adjudicate the claims, including the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that includes notice of the laws and regulations governing a TDIU as well as notice of all the evidence added to the claims file since the last SSOC.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NEIL T. WERNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

